Exhibit 10.1

--------------------------------------------------------------------------------


MODIFICATION NO. 1 TO
LOAN AND SECURITY AGREEMENT


This Modification No. 1 to Loan and Security Agreement (this "Modification") is
entered into as of March 17, 2017 (such date, the "Modification Date") by and
between Partners for Growth IV, L.P., a Delaware limited partnership with its
principal place of business at 1660 Tiburon Blvd., Suite D, Tiburon California
94920 ("PFG") and ActiveCare, Inc., a Delaware corporation with its principal
place of business at 1365 West Business Park Drive, Suite 100, Orem, UT 84058
("Borrower").


WHEREAS, PFG and Borrower entered into that certain Loan and Security Agreement
dated as of February 19, 2016 (the "Loan Agreement") and certain other Security
Documents (as defined below), pursuant to which PFG has made available credit to
Borrower in the maximum aggregate principal amount of $4,500,000 of which
$2,634,007.09 is outstanding on the Modification Date (before giving effect to a
payment due on March 1, 2017 in the amount of $41,666.67;


WHEREAS, PFG and Borrower entered into that certain Forbearance under Loan and
Security Agreement dated as of September 9, 2016, pursuant to which PFG agreed
to forbear from exercising remedies under the Loan Agreement due to Borrower's
"Specified Defaults" as defined therein until the earlier to occur of October
31, 2016 and certain therein-specified Termination Events (the "Original
Forbearance");


WHEREAS, PFG and Borrower entered into an extension of the Original Forbearance
on or about November 1, 2016 extending PFG's forbearance under the Loan
Agreement due to Borrower's "Continuing Defaults" (as defined therein) until the
earlier to occur of December 31, 2016 and certain therein-specified Termination
Events;


WHEREAS, PFG and Borrower entered into a further extension of the Original
Forbearance as of December 31, 2016 extending PFG's forbearance under the Loan
Agreement due to Borrower's "Continuing Defaults" (as defined therein) until the
earlier to occur of February 15, 2017 and certain therein-specified Termination
Events (the "Last Expiring Forbearance");


WHEREAS, PFG and Borrower entered into that certain Amendment of Forbearance
Extension under Loan and Security Agreement on February 15, 2017, extending the
specified date for expiry of PFG's forbearance until March 31, 2017 (the
"Forbearance Extension Amendment" and, collectively with the Original
Forbearance and all subsequent forbearance extensions, the "Forbearance").


WHEREAS, Borrower has asked PFG to extend an additional short-term loan to it
(the "Additional Loan") on a short-term basis to bridge it to compliance with
the Loan Agreement and PFG has agreed to modify the Loan Agreement to provide
for the additional credit upon the terms and conditions set forth herein;


NOW THEREFORE, the parties hereby agree as follows:


1. DESCRIPTION OF EXISTING INDEBTEDNESS AND COLLATERAL:  Borrower is indebted to
PFG for Obligations pursuant to the Loan Documents, as set forth in the
Recitals. Defined terms used but not otherwise defined herein shall have the
same meanings set forth in the Loan Agreement. Repayment of the Obligations is
secured by the Collateral, as described in the Loan Agreement and in an
Intellectual Property Security Agreement and other documents of even date
therewith. The above-described security documents, together with all other
documents securing repayment of the Obligations, shall be referred to herein as
the "Security Documents". Hereinafter, the Security Documents, together with all
other documents evidencing or securing the Obligations are referred to as the
"Existing Loan Documents".



--------------------------------------------------------------------------------

2. RATIFICATIION OF EXISTING LOAN DOCUMENTS; FURTHER ASSURANCES.  Borrower (a)
acknowledges and agrees that (i) each of the Existing Loan Documents remain in
full force and effect in accordance with the original terms, except as expressly
modified hereby, (ii) the Liens granted by the Borrower to PFG under the
Existing Loan Documents shall remain in place, unimpaired by the transactions
contemplated by this Modification, and PFG's priority with respect thereto shall
not be affected hereby or thereby, (iii) the Loan Agreement and the other
Existing Loan Documents shall continue to secure all Obligations as stated
therein; and (iv) notwithstanding anything to the contrary set forth herein, the
Liens and priority of PFG under the Existing Loan Documents shall extend to the
Additional Loan in all respects (regardless of any additional Security
Instruments PFG may file in respect of the Additional Loan); (b) ratifies,
reaffirms, restates and incorporates by reference all of its representations,
warranties, covenants, and agreements made under the Existing Loan Documents;
(c) Borrower hereby ratifies, confirms, and reaffirms that the Obligations
include, without limitation, the Loans, and any future modifications,
amendments, substitutions or renewals thereof; (d) has no defenses, affirmative
or otherwise, rights of setoff, rights of recoupment, claims, counterclaims,
actions or causes of action of any kind or nature whatsoever against PFG or any
past, present or future agent, attorney, legal representative,
predecessor-in-interest, affiliate, successor, assign, employee, director or
officer of PFG, directly or indirectly, arising out of, based upon, or in any
manner connected with, any transaction, event, circumstance, action, failure to
act, or occurrence of any sort or type, whether known or unknown, which
occurred, existed, was taken, permitted, or began prior to the execution of this
Modification and accrued, existed, was taken, permitted or begun in accordance
with, pursuant to, or by virtue of the terms or conditions of the Existing Loan
Documents, or which directly or indirectly relate to or arise out of or in any
manner are connected with any of the Existing Loan Documents; and (e) shall,
from and after the execution of this Modification, execute and deliver to PFG
whatever additional documents, instruments, and agreements that PFG may
reasonably require in order to perfect the Collateral granted in the Loan
Agreement more securely in PFG and to otherwise give effect to the terms and
conditions of this Modification. Nothing in this Modification shall constitute a
satisfaction of the Obligations or a waiver of any default under the Existing
Loan Documents. It is the intention of PFG and Borrower to retain as liable
parties all makers and endorsers, if any, of the Existing Loan Documents, unless
the party is expressly released by PFG in writing. Unless expressly released
herein, no maker, endorser, or guarantor will be released by virtue of this
Modification. The terms of this paragraph apply not only to this Modification,
but also to all subsequent loan modification agreements.


3. MODIFICATION OF LOAN AGREEMENT. As from the Modification Date, a new schedule
reflecting the Additional Loan is incorporated into the Loan Agreement as
"Schedule 3", in the form appended as Exhibit I hereto.


4. ACKNOWLEDGMENT OF SPECIFIED DEFAULTS; CONTINUED FORBEARANCE. Borrower
acknowledges that it is currently in default under the Loan Agreement due to the
Specified Defaults.  Borrower hereby acknowledges and agrees that nothing in
this Section or anywhere in this Modification shall be deemed or otherwise
construed as a waiver by PFG of any of its rights and remedies pursuant to the
Existing Loan Documents, applicable law or otherwise. The Loan Agreement, as
amended, shall continue in full force and effect, subject only to the
Forbearance.


5. BORROWERS' REPRESENTATIONS AND WARRANTIES.  Borrower represents and warrants
that:
(a) immediately upon giving effect to this Modification (i) the representations
and warranties contained in the Existing Loan Documents are true, accurate and
complete in all material respects as of the date hereof (except to the extent
qualified in the updated Representations deliverable to PFG on or before the
Modification Date), and (ii) no Event of Default has occurred and is continuing,
other than the Specified Defaults;

--------------------------------------------------------------------------------

(b) Borrower has the corporate power and authority to execute and deliver this
Modification and to perform its obligations under the Existing Loan Documents,
as amended by this Modification;
(c) the Constitutional Documents of Borrower delivered to PFG remain true,
accurate and complete and have not been amended, supplemented or restated and
are and continue to be in full force and effect;
(d) this Modification and Borrower's incurrence of the Additional Loan has been
duly authorized, executed and delivered by Borrower and (i) constitutes the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors'
rights; and (ii) does not conflict with any law or regulation or judgment or the
Constitutional Documents of Borrower, or any agreement or document to which
Borrower is a party or which is binding upon it or any of this assets; and (iii)
does not require any authorization, approval, consent (including stockholder or
member consent) of any Person, or any license or registration in any
jurisdiction, for its lawful authorization, execution, performance, validity or
enforceability, except to the extent such authorization, approval, consent
(including stockholder or member consent) of any Person, license or registration
is secured on or prior to the Modification Date and provided to PFG;
(e) as of the date hereof, Borrower has no defenses against its obligation to
repay the Obligations and it has no claims of any kind against PFG.  Borrower
acknowledges that PFG has acted in good faith and has conducted in a
commercially reasonable manner its relationship with such Borrower in connection
with this Modification and in connection with the Existing Loan Documents;
(f) with respect to any Loan Documents binding upon a Person not party to this
Modification, each such Person has been apprised of this Modification, has
consented to Borrower's execution and delivery of this Modification and, to the
extent not executed concurrently with this Modification (or as a condition
subsequent hereto), has agreed if so requested by PFG to promptly execute and
deliver to PFG a reaffirmation of its obligations under any Existing Loan
Documents to which it is a party or is bound;
(g) the IP Security Agreements disclose an accurate, complete and current
listing of all Collateral that consists of Intellectual Property (as defined in
said IP Security Agreement) or Borrower has included revised and updated
Intellectual Property schedules as part of an update to the Representations
required in Section 7.8 of this Modification;
(h) Borrower has given notice of the Additional Loan to the Persons who have
subordinated their Indebtedness to PFG in connection with the Loan Agreement and
it has no reason to believe that any such holders of Subordinated Debt would
object to the subordination of their Indebtedness to the Obligations, including
the Additional Loan;
(i) Borrower hereby ratifies, confirms and reaffirms, all and singular, the
terms and disclosures contained in the Representations last delivered to PFG.
Borrower understands and acknowledges that PFG is entering into this
Modification in reliance upon, and in partial consideration for, the above
representations and warranties, and agrees that such reliance is reasonable and
appropriate.

--------------------------------------------------------------------------------

6. CONDITIONS.  The effectiveness of this Modification is conditioned upon each
of:


6.1 Execution and Delivery.  Borrower shall have duly executed and delivered a
counterpart of this Modification to PFG.
6.2 Constitutional and Authority Documents. To the extent the Constitutional
Documents of Borrower may have been modified or superseded or are no longer
accurate since the Effective Date of the Loan Agreement, PFG shall have received
copies, certified by a duly authorized officer of Borrower, to be true and
complete as of the date hereof, of each of (i) the governing documents of
Borrower as in effect on the date hereof, (ii) any necessary resolutions of
Borrower authorizing the execution and delivery of this Modification, the other
documents executed in connection herewith and Borrower's performance of all of
the transactions contemplated hereby, and (iii) an incumbency certificate giving
the name and bearing a specimen signature of each individual who shall be so
authorized on behalf of Borrower.
6.3 Modification Fee. Borrower shall have paid PFG a fee in consideration of
this Modification in the amount of $3,000 (the "Modification Fee"), provided
that the Modification Fee shall be reduced pro rata to the extent the Additional
Loan is less than the $300,000 maximum principal amount. For example, if
Borrower raises only $200,000 in matching funds, and (as a result) the
Additional Loan principal is $200,000, then the Modification Fee would be
$2,000.
6.4 Deferred Fee. As a condition subsequent, Borrower shall have paid a monthly
fee of $50,000, the first such monthly fee earned on the Modification Date and
each subsequent monthly fee earned on the corresponding day (without regard for
whether it is a Business Day) of each subsequent month that the Additional Loan
(or any part thereof) remains outstanding and unrepaid (the "Deferred Fee"). The
Deferred Fee shall be due at the earlier of when the Additional Loan is repaid
and the Maturity Date (as set forth in Schedule 3, appended hereto as Exhibit
I). For purposes of calculating the Deferred Fee, a month shall be considered to
consist of 30 days. For example only, if the Modification Date were March 15,
2017, a fee of $50,000 would be due if the Loan is repaid on March 16, 2017, one
day following the disbursement of the Additional Loan by PFG. If the Additional
Loan were repaid on April 13, 2017, the Deferred Fee payable would still equal
$50,000, but it were repaid on April 15, 2017, an additional $50,000 in Deferred
Fee would be payable. The monthly amount of Deferred Fee shall be reduced pro
rata to the extent that the Additional Loan is less than $300,000. For example,
if Borrower raises only $150,000 in matching proceeds (as contemplated under
Section 6.7), then the monthly Deferred Fee amount would be $25,000.
6.5 Lender Expenses. Borrower shall have paid PFG all invoiced and unpaid fees
and Lender Expenses, including fees and Lender Expenses in connection with this
Modification.
6.6 Matching Equity and/or Subordinated Debt Proceeds. Borrower shall have
received the quantum of matching cash proceeds received by Borrower from its
investors as from March 1, 2017 and prior to the Modification Date from the sale
of Borrower's equity or Subordinated Debt in contemplation of this Modification
for which it requests Schedule 3 Loan.
The failure of any of the conditions set forth in this Section 6 specified to be
satisfied after the Modification Date shall constitute an immediate Event of
Default.

--------------------------------------------------------------------------------

7. RELEASE.  FOR AND IN CONSIDERATION OF PFG'S AGREEMENTS CONTAINED HEREIN,
BORROWER, TOGETHER WITH ITS, SUCCESSORS AND ASSIGNS (INDIVIDUALLY AND
COLLECTIVELY, "RELEASORS") HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER
WAIVES AND DISCHARGES PFG AND EACH OF ITS RESPECTIVE PARENTS, DIVISIONS,
SUBSIDIARIES, AFFILIATES, MEMBERS, MANAGERS, PARTICIPANTS, PREDECESSORS,
SUCCESSORS, AND ASSIGNS, AND EACH OF THEIR RESPECTIVE CURRENT AND FORMER
DIRECTORS, OFFICERS, SHAREHOLDERS, MEMBERS, MANAGERS, PARTNERS, AGENTS, AND
EMPLOYEES, AND EACH OF THEIR RESPECTIVE PREDECESSORS, SUCCESSORS, HEIRS, AND
ASSIGNS (INDIVIDUALLY AND COLLECTIVELY, THE "RELEASED PARTIES") FROM ALL
POSSIBLE CLAIMS, COUNTERCLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES,
COSTS, EXPENSES AND LIABILITIES WHATSOEVER, WHETHER KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT OR
CONDITIONAL, OR AT LAW OR IN EQUITY, IN ANY CASE ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE EFFECTIVE DATE THAT ANY OF THE RELEASORS MAY NOW OR HEREAFTER
HAVE AGAINST THE RELEASED PARTIES, IF ANY, IRRESPECTIVE OF WHETHER ANY SUCH
CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, INCLUDING WITHOUT LIMITATION ARISING DIRECTLY OR INDIRECTLY FROM THE
LAWSUIT, ANY PRIOR OR EXISTING LOANS BETWEEN RELEASORS AND RELEASED PARTIES, ANY
OF THE EXISTING LOAN DOCUMENTS, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER
ANY OF THE EXISTING LOAN DOCUMENTS, AND/OR NEGOTIATION FOR AND EXECUTION OF THIS
MODIFICATION, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING,
TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST
LAWFUL RATE APPLICABLE.  EACH OF THE RELEASORS WAIVES THE BENEFITS OF ANY LAW
INCLUDING SECTION 1542 OF THE CALIFORNIA CIVIL CODE, WHICH MAY PROVIDE IN
SUBSTANCE: "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES
NOT KNOW OR SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY IT MUST HAVE MATERIALLY AFFECTED ITS SETTLEMENT WITH THE
DEBTOR." EACH OF THE RELEASORS UNDERSTANDS THAT THE FACTS WHICH IT BELIEVES TO
BE TRUE AT THE TIME OF MAKING THE RELEASE PROVIDED FOR HEREIN MAY LATER TURN OUT
TO BE DIFFERENT THAN IT NOW BELIEVES, AND THAT INFORMATION WHICH IS NOT NOW
KNOWN OR SUSPECTED MAY LATER BE DISCOVERED.  EACH OF THE RELEASORS ACCEPTS THIS
POSSIBILITY, AND EACH OF THEM ASSUMES THE RISK OF THE FACTS TURNING OUT TO BE
DIFFERENT AND NEW INFORMATION BEING DISCOVERED; AND EACH OF THEM FURTHER AGREES
THAT THE RELEASE PROVIDED FOR HEREIN SHALL IN ALL RESPECTS CONTINUE TO BE
EFFECTIVE AND NOT SUBJECT TO TERMINATION OR RESCISSION BECAUSE OF ANY DIFFERENCE
IN SUCH FACTS OR ANY NEW INFORMATION. By entering into this release, Borrower
recognizes that no facts or representations are ever absolutely certain and it
may hereafter discover facts in addition to or different from those which it
presently knows or believes to be true, but that it is the intention of Borrower
hereby to fully, finally and forever settle and release all matters, disputes
and differences, known or unknown, suspected or unsuspected; accordingly, if
Borrower should subsequently discover that any fact that it relied upon in
entering into this release was untrue, or that any understanding of the facts
was incorrect, Borrower shall not be entitled to set aside this release by
reason thereof, regardless of any claim of mistake of fact or law or any other
circumstances whatsoever.  Borrower acknowledges that it is not relying upon and
has not relied upon any representation or statement made by PFG with respect to
the facts underlying this release or with regard to any of such party's rights
or asserted rights. Borrower acknowledges that (i) this release may be pleaded
as a full and complete defense and/or as a cross-complaint or counterclaim
against any action, suit, or other proceeding that may be instituted, prosecuted
or attempted in breach of this release, and (ii) Borrower acknowledges that the
release contained herein constitutes a material inducement to PFG to enter into
this Modification, and that PFG would not have done so but for PFG's expectation
that such release is valid and enforceable in all events. Borrower hereby
represents and warrants to and covenants with PFG, and PFG is relying thereon,
as follows: (u) except as expressly stated in this Modification, neither PFG nor
any agent, employee or representative of PFG has made any statement or
representation to Borrower regarding any fact relied upon by Borrower in
entering into this Modification; (v) Borrower has made such investigation of the
facts pertaining to this Modification and all of the matters appertaining
thereto, as it deems necessary; (w) the terms of this Modification are
contractual and not a mere recital; (x) this Modification has been carefully
read by Borrower, the contents hereof are known and understood by Borrower, and
this Modification is signed freely, and without duress, by Borrower; (y)
Borrower represents and warrants that it is the sole and lawful owner of all
right, title and interest in and to every claim and every other matter which it
releases herein, and that it has not heretofore assigned or transferred, or
purported to assign or transfer, to any person, firm or entity any claims or
other matters herein released; and (z) Borrower shall indemnify PFG, defend and
hold it harmless from and against all claims based upon or arising in connection
with prior assignments or purported assignments or transfers of any claims or
matters released herein.

--------------------------------------------------------------------------------

8. ADVICE OF COUNSEL. PFG and Borrower have prepared this Modification and all
documents, instruments, and agreements incidental hereto with the aid and
assistance of their respective counsel.  Accordingly, all of them shall be
deemed to have been drafted by PFG and Borrower and shall not be construed
against the PFG or Borrower.
9. ILLEGALITY OR UNENFORCEABILITY.  Any determination that any provision or
application of this Modification is invalid, illegal, or unenforceable in any
respect, or in any instance, shall not affect the validity, legality, or
enforceability of any such provision in any other instance, or the validity,
legality, or enforceability of any other provision of this Modification.
10. INTEGRATION; CONSTRUCTION.  This Modification, including Schedule 3
appended, the Loan Agreement and the Existing Loan Documents (as modified) and
any documents executed in connection herewith or pursuant hereto contain the
entire agreement between the parties with respect to the subject matter hereof
and supersede all prior agreements, understandings, offers and negotiations,
oral or written, with respect thereto and no extrinsic evidence whatsoever may
be introduced in any judicial or arbitration proceeding, if any, involving this
Modification; provided, however, that any financing statements or other
agreements or instruments filed by PFG with respect to Borrower shall remain in
full force and effect. The Existing Loan Documents are hereby amended wherever
necessary to reflect the modifications set forth in this Modification. The
quotation marks around modified clauses set forth herein and any differing font
styles in which such clauses are presented herein are for ease of reading only
and shall be ignored for purposes of construing and interpreting this
Modification. This Modification is subject to the General Provisions of Section
8 of the Loan Agreement, which provisions are incorporated by reference herein.




[Signature Page Follows]

--------------------------------------------------------------------------------

This Modification is executed as of the date first written above.




Borrower:
ActiveCare, Inc.
 
By /s/ Jeffrey Peterson
Name  Jeffrey Peterson
Title:  CEO or President
 
By /s/ Eric L. Robinson
Name Eric L. Robinson
Title:  Secretary or CFO
PFG:
PARTNERS FOR GROWTH IV, L.P.
 
By /s/ Andrew Kahn
 
Name:  Andrew Kahn
 
Title: Manager, Partners for Growth IV, LLC, its General Partner






--------------------------------------------------------------------------------

Partners For Growth
Schedule 3 to
Loan and Security Agreement


Borrower:  ActiveCare, Inc. a Delaware corporation
Address:     1365 West Business Park Drive, Suite 100, Orem, UT 84058
Modification Date: March 17, 2017
This Schedule 3 forms an integral part of the Loan and Security Agreement
between PARTNERS FOR GROWTH IV, L.P. and the above-borrower, as amended by
Modification No. 1 to Loan and Security Agreement (the "Modification") dated the
Modification Date. The "Schedule 3" Loan means the Loan reflected in this
Schedule 3.




1.  CREDIT LIMIT 
(Section 1.1): The Schedule 3 Loan consists of a term loan in the maximum
principal amount of the lesser of (i) $300,000 and (ii) the quantum of matching
cash proceeds received by Borrower from its investors as from March 1, 2017 and
prior to the Modification Date from the sale of Borrower's equity or
Subordinated Debt in contemplation of this Modification, which Schedule 3 Loan
amount shall be disbursed by PFG within the later to occur of (x) the Business
Day following the Modification Date and (y) the Business Day following the
Business Day on which the conditions set forth in Section 9 of this Schedule 3
have been satisfied by Borrower. For instance (as to Loan amount), if Borrower
receives $250,000 in proceeds of equity sales and/or Subordinated Debt the day
prior to the Modification Date, then the Schedule 3 Loan amount would be
$250,000.
Repayment:  Interest only, payable monthly, with principal and all other
Schedule 3 Loan Obligations due at the Maturity Date set forth in Section 4 of
this Schedule.




2. INTEREST.


Interest Rate (Section 1.2):


     Current Cash Interest: The Loan shall bear interest at a per annum rate
equal to 12.25%, fixed.


Daily interest shall be calculated on the basis of a 360-day year and charged
for the actual number of days elapsed in any calendar month. Accrued interest
for each month shall be payable monthly, on the first day of each month for
interest accrued during the prior month.



--------------------------------------------------------------------------------

3.  FEES (Section 1.3): 


Loan Fee: The Modification Fee under the Modification, payable concurrently.


           Deferred Interest: As set forth in the Modification.






4.  MATURITY DATE
(Section 5.1):  May 31, 2017.


5.  FINANCIAL COVENANTS
(Section 4.1): The financial covenants set forth in Section 5 of Schedules 1 and
2 are incorporated by reference herein.




6.  REPORTING.
      (Section 4.4):
The Reports required under Section 6 of Schedules 1 and 2 are incorporated by
reference herein.




7.  BORROWER INFORMATION:


Borrower represents and warrants that the information set forth in the
Representations and Warranties of Borrower last delivered to PFG is true and
correct as of the Modification Date.




8.  ADDITIONAL PROVISIONS


The Additional Provisions set forth in Section 8 of Schedules 1 and 2 are
incorporated by reference herein.



--------------------------------------------------------------------------------

9.  CONDITIONS


In addition to any other conditions to the Schedule 3 Loan set out in the
Modification, PFG will not make any Loan until PFG shall have received from
Borrower, in form and substance satisfactory to PFG, such documents, and
completion of such other matters, as PFG may reasonably deem necessary or
appropriate, including that there shall be no discovery of any facts or
circumstances which would, as determined by PFG in its sole discretion,
negatively affect or be reasonably expected to negatively affect the
collectability of the Obligations, PFG's security interest in Borrower's
Collateral or the value thereof. Notwithstanding the foregoing, Borrower agrees
to deliver to PFG each item required to be delivered to PFG in this Schedule as
a condition to the Schedule 3 Loan. Borrower expressly agrees that any Schedule
3 Loan made prior to the receipt by PFG of any such item shall not constitute a
waiver by PFG of Borrower's obligation to deliver such item, and the making of
any Schedule 3 Loan in the absence of a required item shall be in PFG's sole
discretion. Without limiting the foregoing, as conditions precedent to the
Schedule 3 Loan, Borrower shall provide:
(i)
duly executed original signatures of Borrower to the Modification, this
Schedule, the Reaffirmation of Intellectual Property Security Agreement and
related Collateral Agreements and Notices, a Subordination Agreement between PFG
and any Persons who provide proceeds matching the Schedule 3 Loan in the form of
Indebtedness;

(ii)
to the extent that Borrower's Constitutional Documents have changed since the
Effective Date of the Loan Agreement, any and all such amendments or
restatements;

(iii)
A Certificate of Incumbency and a Secretary's Certificate certifying the
Constitutional Documents of Borrower and resolutions of the Board of Borrower
authorizing the Schedule 3 Loan and the execution, delivery and performance of
the Modification and such related documents to which Borrower is a party;

(iv)
payment of the Fees specified in Section 3 of this Schedule and the Modification
and Lender Expenses incurred in connection with the Modification and Schedule 3
Loan;

(v)
any third party consents required in order for Borrower to enter into and
perform the Modification; and

(vi)
Borrower shall have certified to PFG in writing the amount of matching proceeds
received under Section 1 of this Schedule 3 (which certification may be part of
the Secretary's Certificate referenced in clause (iii) of this Schedule 3.

 [Signature Page Follows]
 


--------------------------------------------------------------------------------



Borrower:
ACTIVECARE, INC.
 
By /s/ Jeffrey Peterson
President or Vice President
 
By /s/ Eric L. Robinson
Secretary or Ass't Secretary
PFG:
PARTNERS FOR GROWTH IV, L.P.
 
By /s/ Andrew Kahn
 
Name:  Andrew Kahn
Title: Manager, Partners for Growth IV, LLC
Its General Partner


